Citation Nr: 0320362	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  02-03 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for a right ankle 
condition.  

2.	Entitlement to service connection for bilateral hearing 
loss.  

3.	Entitlement to service connection for a left knee 
condition.  

4.	Entitlement to service connection for a right knee 
condition.  

5.	Entitlement to service connection for bilateral flat 
feet.  

6.	Entitlement to an increased rating for service-connected 
lumbar spondylosis at L2-L3 and lower lumbar scoliosis, 
currently evaluated as 10 percent disabling.  

7.	Entitlement to an increased rating for service-connected 
left foot plantar fasciitis, left heel spur and left 1st 
metatarsophalangeal joint bunion, currently evaluated as 
10 percent disabling.  

8.	Entitlement to an increased rating for service-connected 
right 1st metatarsophalangeal joint bunion, currently 
evaluated as 0 percent disabling.  

9.	Entitlement to an increased rating for service-connected 
residuals of left ankle sprain, currently evaluated as 0 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


REMAND

On November 26, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	Ask the veteran to identify all VA and non-VA health 
care providers that have treated him for his claimed 
disabilities and service-connected disabilities 
during the period of time from January 2001 to the 
present.  Obtain records from each health care 
provider the veteran identifies, including hospital 
summaries, outpatient treatment records, any records 
of physical therapy, and complete clinical records. 

2.	When the above development has been completed, make 
arrangements with the appropriate VA medical facility 
for the veteran to be afforded examinations to 
determine the nature and extent of his claimed 
disabilities and his service-connected disabilities.  
Send the claims folder to the examiners for review.  
The examiners should address the following matters:

a.	Summarize the medical history, including the 
onset and course, of the veteran's disabilities 
resulting from his service-connected lumbar 
spondylosis at L2-L3 and lower lumbar scoliosis, 
left foot plantar fasciitis with left heel spur 
and left 1st metatarsophalangeal joint bunion, 
right 1st metatarsophalangeal joint bunion, and 
residuals of left ankle strain; and his claimed 
right ankle condition, bilateral hearing loss, 
left and right knee condition, and bilateral 
flat feet.
b.	Describe any current symptoms and manifestations 
of lumbar spondylosis at L2-L3 and lower lumbar 
scoliosis, left foot plantar fasciitis with left 
heel spur and left 1st metatarsophalangeal joint 
bunion, right 1st metatarsophalangeal joint 
bunion, and residuals of left ankle strain; and 
right ankle condition, bilateral hearing loss, 
left and right knee condition, and bilateral 
flat feet.
c.	Complete any diagnostic and clinical tests 
required and provide diagnoses for all symptoms 
of lumbar spondylosis at L2-L3 and lower lumbar 
scoliosis, left foot plantar fasciitis with left 
heel spur and left 1st metatarsophalangeal joint 
bunion, right 1st metatarsophalangeal joint 
bunion, and residuals of left ankle strain; and 
right ankle condition, bilateral hearing loss, 
left and right knee condition, and bilateral 
flat feet.
d.	Concerning the claimed right ankle condition, 
bilateral hearing loss, left and right knee 
conditions, and bilateral flat feet, provide an 
opinion as to the date of onset and etiology for 
these conditions.

3.	After the development requested above has 
been completed to the extent possible, the 
RO should again review the record.  If any 
benefit sought on appeal remains denied, 
the appellant and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





